Citation Nr: 0526573	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the apportionment of the veteran's compensation 
benefits to his son, S.E.C., Jr. for the period prior to July 
1, 2003, was proper.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2002 decision of the VA Los Angeles, California Regional 
Office (RO) that determined that reinstatement of an 
apportionment of $50 per month of the veteran's benefits was 
warranted.  The veteran submitted a notice of disagreement in 
July 2002 and has perfected a timely appeal.  

The appellant was afforded a hearing at the RO in August 2004 
before the undersigned Veterans Law Judge.  A transcript is 
of record.  

The case was remanded by a Board decision dated in December 
2004.


FINDINGS OF FACT

1.  The veteran is shown to be the legal father of S. E. C., 
Jr. by S. E. C., Jr., born January [redacted], 1983. 

2.  The veteran was not residing with his child S. E. C., 
Jr., and was not reasonably discharging his responsibility 
for the child's support prior to July 1, 2003.

3.  S. E. C., Jr. was a full time student through June 15, 
1983.

3.  The apportionment of $50.00 per month for the period 
prior to July1, 2003, did not cause the veteran undue 
hardship.


CONCLUSION OF LAW

The $50 per month apportionment to S.E.C., Jr. from the 
veteran's VA compensation benefits was proper for the period 
prior to July 1, 2003. 38 U.S.C.A. § 5307 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and a 
supplemental statement of the case that contained a 
discussion of why his claim was denied.  The information 
provided by the RO served to inform the veteran of the 
evidence needed to substantiate the claim.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101-19.102 (2004).  Contested claims 
procedures have been followed in this case.  Specifically, 
each party has been provided notice and determinations 
related to the contested claim, and both parties have been 
advised of the applicable laws and regulations.

The record in this case shows that both the veteran and his 
son were provided with a statement of the case, and both 
parties have been afforded the opportunity to attend a 
hearing, or to otherwise offer argument pertinent to the 
matter on appeal.  

In a letter dated in December 2004, VA's Appeals Management 
Center (AMC) informed the veteran and his son of what 
evidence they were responsible for obtaining, and what 
evidence VA would undertake to secure.  They were also told 
to provide any evidence or information they had pertaining to 
the claim.  The Board notes that neither party has responded 
to the most recent requests for additional information.  
Accordingly, the Board finds that the RO has fully complied 
with the procedural requirements.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
could satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after notice, and to have his 
claim adjudicated on a de novo basis.  

VA has complied with its duty to assist the veteran by 
afforded him a personal hearing and by seeking additional 
information.  The claim is ready to be considered on the 
merits.

Factual Background

In February 1983, the veteran submitted a declaration of 
marital status in which he claimed S. E. C., Jr. as his 
child.  He also submitted a copy of S. E. C., Jr.'s birth 
certificate showing that S. E. C., Jr. was born on January 
[redacted], 1983, and that the veteran was the father.

In a September 1996 special apportionment decision, the RO 
determined that the veteran did not contribute to his son's, 
S.E.C., Jr.'s care and that a definite need was shown.  An 
apportionment of $50 per month was granted to his son, 
payable to his mother as custodian.  The apportionment was 
established effective July 1, 1996 until S. E. C., Jr.'s 18th 
birthday on January [redacted], 2001.

A certified death certificate was received showing that 
S.E.C., Jr.'s mother and custodian died on May [redacted], 1998.  
S.E.C., Jr.'s sister, D.N., wrote in January 1999 that since 
their mother's death, she had custody of him.  She requested 
that all VA monies being allotted on behalf of S.E.C., Jr. be 
paid to her as the custodian.  Documentation received at that 
time included a birth certificate listing the veteran as the 
father of S.E.C., Jr.

A VA field examination report conducted in January 1999 for 
purposes of establishing the appointment of a fiduciary, 
custodian or guardian noted that the child and his claimed 
custodian no longer resided where previously reported, and 
had left no forwarding address.  It was recommended that the 
apportionment on S.E.C. Jr.'s behalf be suspended until his 
whereabouts were determined, an interview with the current 
custodian and minor child be accomplished, and a fiduciary 
established.

In correspondence dated in January 2001, S.E.C., Jr. 
requested an apportionment of the veteran's compensation.  A 
VA Form 21-674, Request for Approval of School Attendance was 
submitted on that same date indicating that he was a full-
time high school student with an expected graduation date of 
May 2001.  

In RO correspondence dated in June 2002, it was determined 
that reinstatement of the $50 per month apportionment from 
the veteran's benefits was warranted, effective May 1, 1998 
until June 1, 2001.

In a July 2002 notice of disagreement, the veteran indicated 
that he had not received adequate information and evidence in 
connection with the claim for reinstatement of apportionment 
of his benefits.  He stated that apportionment would create a 
financial hardship.

In a certificate of school attendance dated in July 2002, it 
was reported that S. E. C., Jr. was attending college and was 
expected to graduate on June [redacted], 2003.

In September 2002, the RO reinstated the apportionment in the 
amount of $50, per month, for the period beginning June 1, 
2001 and ending June 1, 2003.

The veteran presented testimony at the August 2004 hearing to 
the effect that he was married to another man at the time he 
was conceived.  He asserted that he should not have been 
required to provide an apportionment for reasons that 
included his signature being forged on a power-of-attorney to 
the service representative, S.E.C. Jr.'s questionable 
paternity, the fact that a DNA test had never been performed, 
he did not sign the birth certificate, and because child 
support had never been ordered.  

The case was subsequently remanded for further development in 
December 2004.  The appellant and S.E.C., Jr. were requested 
provide information pertaining to their financial status, to 
include income, a list of assets, monthly expenses, and 
whether either had any special needs.  The record does not 
show that the veteran or his son responded.

Legal Analysis

The veteran essentially contends that an apportionment of his 
VA compensation award was not warranted.  He also appears to 
aver that the child for whom the apportionment was executed 
is not clearly his, such that apportionment was improper.

Any part of VA compensation payable on account of any veteran 
may, if the veteran is not living with his spouse, or his 
children are not in his custody, be apportioned as prescribed 
by the Secretary of Veterans Affairs.  See 38 U.S.C.A. 
§ 5307.  An apportionment may be paid if the veteran is not 
residing with his spouse, or if the veteran's children are 
not residing with him, and the veteran is not reasonably 
discharging his responsibility for his spouse's or children's 
support. See 38 C.F.R. § 3.450(a)(1)(ii).  However, 
notwithstanding the requirements for an apportionment, a 
"special apportionment" may be paid pursuant to 38 C.F.R. 
§ 3.451 without regard to any other provision regarding 
apportionment where hardship is shown to exist.  In such 
cases, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  Id

In determining the rate of apportionment, consideration will 
be given to such factors as the amount of VA benefits 
payable, other resources and income of the veteran and the 
dependents on whose behalf apportionment is claimed; and 
special needs of the veteran, his dependents, and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him or her, while apportionment of less 
than 20 percent of the veteran's benefits would not provide a 
reasonable amount for any apportionee. 38 C.F.R. § 3.451.

In this case, the Board finds that the basic requirements for 
an apportionment of the veteran's compensation award in the 
amount of $50 per month on behalf of his child, S.E.C. Jr., 
were met.  The veteran's child was not residing with him and 
the record indicates that he was not providing any financial 
support for the child.  The veteran does not contend 
otherwise.  

While the veteran now disputes whether S.E.C., Jr. was his 
legitimate dependent, the Board points out that no objective 
evidence has been received that refutes his status as the 
legal father on the son's birth certificate.  Additionally, 
the veteran has not responded to a request to provide 
information relating to financial status to support his claim 
that the apportionment represented a hardship to him.  

Accordingly, the evidence is in favor of a finding that S. E. 
C., Jr. is the veteran's child, and against a finding that 
payment of the apportionment caused the veteran undue 
hardship.  The undisputed evidence was that S. E. C., Jr. did 
not reside with the veteran during the period of the 
apportionment, and that the veteran was not discharging his 
duty of support.  The Board must affirm the RO's decision to 
grant the S.E.C., Jr. an apportionment of the veteran's VA 
compensation benefits in the amount of $50.00 a month that 
was paid to him until he finished high school.  Moreover, the 
evidence does not show that the $50 allotment caused the 
veteran undue hardship.

In conclusion, the Board finds that the apportionment of the 
veteran's VA compensation benefits in the amount of $50.00 
was proper.  The preponderance of the evidence is against the 
veteran's claim that his son was not entitled to an 
apportionment of his VA compensation benefits.


ORDER

Apportionment of the veteran's compensation benefits to his 
son, S.E.C., Jr. for the period prior to July 1, 2003, was 
proper; the appeal is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


